Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 12/28/21 is acknowledged.

Claims 36-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Without the recitation of “configured to" or “programmed to”, it is unclear whether the controller is required to perform the claimed operation, or whether the limitation merely recites an intended use of the controller. For the purpose of examination, the recited operation will be interpreted as merely an intended use of a controller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto et al (US 2004/0245112A1) in view of Dai et al (US 2003/0221612A1) and Arakai et al (US 2010/0236579).
Sekimoto et al discloses a plating apparatus (see Figs 16-20) comprising: a chuck (substrate holder 634 and transfer robot 632, see para [0136]) to support a workpiece comprising a semiconductor wafer during a plating process; a liquid delivery system (see Fig 21 for supply system 672) to dispense a plating solution through a dispense nozzle (nozzle head 664 with nozzles 662, see Fig 20); a dispense nozzle actuator (drive motor, see para [0142]) to position the nozzle over the chuck (634); and an active chuck level (624, see para [0136]) to tilt.  Sekimoto et al lacks teaching a drive shaft motor to rotate the chuck and a controller.  Dai et al (see Figs 5 and 6, para [0062] and Abstract) teaches a plating apparatus having a drive shaft motor (a mechanism 66) to rotate the chuck (transfer robot 34) about a rotational axis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a drive shaft motor to rotate the chuck in Sekimoto et al to attain the desired rotation of the substrate or wafer.   With respect to the controller, Arakai et al teaches (see Figs 1, 3, 6 and 9) a substrate treating apparatus provided with a controller (40) communicatively coupled to at least the dispense nozzle actuator (nozzle moving mechanism) and the active chuck level (inclining mechanism 25 and swing drive mechanism 28), wherein the controller is capable of causing the chuck to incline and the dispenser nozzle actuator to scan the nozzle and the drive shaft (mechanism) to rotate the chuck while tilting the rotational position (see para [0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a controller in communication with at least the dispense nozzle actuator and the active chuck level capable of causing the chuck to incline, the dispenser nozzle actuator to scan the nozzle and the drive shaft as claimed in Sekimoto et al to automatically execute the desired substrate processing steps.

Claim(s) 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto et al (US 2004/0245112A1) in view of Dai et al (US 2003/0221612A1) and Arakai et al (US 2010/0236579) as applied to claim 25 and further in view of Varadarajan et al (Us 2008/0149489A1) and Maillard (US 2010/0320356A1).
Sekimoto et al teaches chuck or substrate holder driven by the drive motor (see para [0141]), but lacks teaching an active chuck level comprises at least one of: a gimbal, a drive motor, a linear actuator, and a lead screw.   Varadarajan et teaches a wafer support having an active chuck level with tilting mechanism tilting in a range 0-10 degrees, lead screws and a linear actuator (see para [0075]).  Maillard teaches a holding device having the active chuck level comprises a gimbal with a pivot axis coupled to a drive motor (see para [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an active chuck level comprises at least one of: a drive motor, a linear actuator, and a lead screw to attain the desired swing speed of the wafer, such as in a range of about from 0.25 to 3 degrees per second as taught by Varadarajan et al (see para [0075]).  With respect to the gimbal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a gimbal coupled to a drive motor in Sekimoto et al to pivotally support and allow rotation of the object about an axis as taught by Maillard (see para [0005]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US 2016/0307779A1) teaches a plating apparatus with a wafer tilting and nozzle moving means (see Figs 1 and 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/